Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claim 1, 8, and 15 are objected to because of the following informalities:  in the preambles, the language “self-correcting temperature notification” should be replaced with --self-correcting temperature and notification--’ based on the specification. No self-correction of the notification is discussed.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A processor-implemented method for self-correcting temperature notification, the method comprising: 
detecting a user body temperature; 
determining if the detected body temperature is within a pre-configured normal temperature range; and 
in response to the detected body temperature being outside the pre-configured normal temperature range, 
performing temperature regulation assistance using associated temperature regulation devices to adjust the user body temperature to the pre-configured normal temperature range.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation that covers mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
The above mental process steps represent a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, a step of “in response to the detected body temperature being outside the pre-configured normal temperature range, performing temperature regulation assistance” in the context of this claim encompasses the user manually making an estimation how high or low a patient’s temperature is to take appropriate steps to adjust it.
In addition, the highlighted limitations, under the broadest reasonable interpretation, fall into the grouping of subject matter when recited as such in a claim limitation that covers certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk).  
Similar limitations comprise the abstract ideas of Claims 8 and 15.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: a processor, a step of detecting a user body temperature, and performing temperature regulation assistance using associated temperature regulation devices;
In Claim 8: a computer system comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more tangible storage media, a step of detecting a user body temperature, and a step of notifying a user when the detected body temperature reaches pre-configured dangerous body temperature. 
Claim 15: a computer program product comprising: one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor of a computer, a step of detecting a user body temperature, and a step of notifying a user when the detected body temperature reaches pre-configured dangerous body temperature.
The additional element in the preamble of “A processor-implemented method for self-correcting temperature notification” is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use.  The step of detecting a user body temperature represents a mere data gathering step and only add an insignificant extra-solution activity to the judicial exception.  A computer system/ computer program product including a processor (generic processor) is generally recited and is not qualified as particular machine.  
In conclusion, under the Step 2A, Prong Two, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis) because these additional elements/steps are well-understood and conventional in the relevant art based on the prior art of record (Santa Maria, Paradis, Dala, etc.). 
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-7, 9-14, and 16-20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims and, therefore, these claims are not eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, 8, 11, 13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Norman A. Paradis et al. (US 2020/0268549), hereinafter ‘Paradis’.
	
With regards to Claim 1, Paradis discloses 
A processor-implemented method for self-correcting temperature notification (systems may include processors programmed to analyze the sensed changes in the patient's set point temperature … and optionally issue an indication, alarm or other notification of change in the patient's febrile status [0013]), the method comprising: 
detecting a user body temperature (As is customary with such systems, sensor S.sub.1 measures the core temperature of the patient from its position, for example, within the patient's body, within the bladder of the patient, within the esophagus, or rectally [0089]); 
determining if the detected body temperature is within a pre-configured normal temperature range (The TTM system compares the value of patient core temperature to the value of the TTM Set Point Temperature specified by the physician treating the patient [0089]; the physician would choose a Set Point Temperature below body temperature in order to deliver hypothermia therapy to a patient [0090]); and 
in response to the detected body temperature being outside the pre-configured normal temperature range, performing temperature regulation assistance using associated temperature regulation devices to adjust the user body temperature to the pre-configured normal temperature range (adjusts the temperature of the coolant flowing through heat exchange catheter placed within a major vein of the patient so as to reduce the difference between the patient core temperature and the Set Point Temperature [0089]).
Paradis also discloses maintaining patient body’s temperature within a specified temperature range (maintain the patient's body temperature at a predetermined target temperature or within a predetermined target temperature range [0012]).,
However, Paradis does not specifically disclose adjusting the user body temperature to the pre-configured normal temperature range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paradis, instead of adjusting the user body temperature to the pre-configured set point (normal) temperature to adjust it based on a pre-configured normal temperature range for a particular procedure that may, for example, include measurement error/accuracy range/criteria as known in the art (Paradis, above).  

With regards to Claim 4, Paradis additionally discloses utilizing an electronic system attached to a bed, a chair, a stretcher or a wearable to adjust the body temperature (The subsystem to affect heat transfer may include one or more components, such as a catheter, a blanket or adhesive pads, and a heat-transfer fluid. The components of this subsystem are generally designed to optimize the efficiency of heat transfer, and may utilize a temperature-controlled fluid, such as water or saline, supplied to one or more components, such as a catheter, a blanket or an adhesive pad and a heat-transfer fluid [0022]; a phone, smartphone, watch or other computer that is local … relative to the patient [0106]; Sensor S.sub.2 measures the temperature of the TTM coolant flowing from the TTM system toward the heat exchange catheter in the patient [0115]; the values of the set point temperature are accessed electronically within the TTM system [0149]).

With regards to Claim 6, Paradis additionally discloses recommending a necessary action when the detected body temperature is outside the pre-configured normal temperature range, wherein the necessary action is any action that may help increase or decrease the body temperature (controlling the heat exchange device to maintain the patient's body temperature at a predetermined target temperature or within a predetermined target temperature range in combination with one or more sensors and apparatus for determining changes in the amount of energy required to maintain the patient's body temperature at the predetermined target temperature or within the predetermined target temperature range [0012]; The TTM system compares the value of patient core temperature to the value of the TTM Set Point Temperature specified by the physician treating the patient, then adjusts the temperature of the coolant flowing through heat exchange catheter placed within a major vein of the patient so as to reduce the difference between the patient core temperature and the Set Point Temperature [0089]; the physician would choose a Set Point Temperature below body temperature in order to deliver hypothermia therapy to a patient, as disclosed herein. At the beginning of such therapy, the patient's core temperature would be far above the Set Point Temperature, and the TTM system would apply significant power to the chiller system within it, so as to reduce significantly the temperature of the coolant flowing through the heat exchange catheter within the patient. The degree of reduction of the coolant temperature is accomplished according to algorithms known in control theory, such as Proportional Control, Proportional-Integral Control, and Proportional-Integral-Derivative Control (Bishop, 2011). A self-correcting system such as this is known as a control loop or, synonymously, a feedback loop [0090]).

With regards to Claims 8 and 15, Paradis as modified discloses the claimed limitations as discussed above with regards to Claim 1.

With regards to Claims 11 and 18, Paradis as modified discloses the claimed limitations as discussed above with regards to Claims 4 and 8 and 15, respectively.

With regards to Claim 13, Paradis as modified discloses the claimed limitations as discussed above with regards to Claims 6 and 8.

Claims 2, 3, 5, 9, 10, 12, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Paradis in view of Seema Dala et al. (US 2013/0024382), hereinafter ‘Dala’.

With regards to Claim 2, Paradis as modified discloses the claimed invention as discussed in Claim 1.
Paradis also discloses notifying a user when the detected body temperature is within a pre-configured dangerous body temperature (changes in the endogenous temperature set-point being indicative of fever [0011]; issue an indication, alarm or other notification of change in the patient's febrile status [0013]).
However, Paradis does not specifically disclose sending a notification to the user via a mobile application or a desktop application.
Dala discloses sending a notification to the user via a mobile application or a desktop application (the relevant medical records transmitted to the physician's mobile device 120 [0089]).
Dala also discloses notifying a user when the detected body temperature is within a pre-configured dangerous body temperature (recording vital statistics like body temperature [0203]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paradis in view of Dala to send a notification to the user via a mobile application or a desktop application to immediately inform a physician of a changing/dangerous patient condition (Such image optimization may enable a physician to view an accurate account of the transmitted images and perform measurements on any mobile device, even on mobile devices with suboptimal display resolution, Dala [0057]; the handheld device may include multiple types of alerts, including but not limited to audio alerts, mechanical (vibration) alerts, and visual or text alert messages displayed on the display screen. Such variety of alerts may be dependent upon the importance of the incoming message, Dala [0219]).

With regards to Claim 3, Paradis as modified discloses the claimed invention as discussed in Claim 1.
Paradis also discloses a processor that is programmed to receive and utilize data, Claim 16).
However, Paradis does not specifically disclose storing primary contacts of the user in a database; and sending a notification to each primary contact when the detected body temperature reaches the pre-configured dangerous body temperature.
Dala discloses storing primary contacts of the user in a database; and sending a notification to each primary contact when the detected body temperature reaches the pre-configured dangerous body temperature (the database may store contact information for recipients and may include multiple contact methods for each recipient [0299].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paradis in view of Dala to store primary contacts of the user in a database as known in the art; and sending a notification to each designated (primary) contact when the detected body temperature reaches the pre-configured dangerous body temperature to take a corrective action and/or simply inform a relevant party about the alarming condition.

With regards to Claim 5, Paradis as modified discloses the claimed invention as discussed in Claim 1.
Paradis also discloses issuing an indication, alarm or other notification of change in the patient's febrile status [0013].
However, Paradis does not specifically disclose notifying an emergency center when each primary contact does not respond within a preconfigured time.
Dala discloses reducing emergency condition treatment times by intelligently communicating sensitive patient medical information in an open environment (Dala [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paradis in view of Dala to notify an emergency center when each primary contact does not respond within a preconfigured time to improve management of any critical or emergency medical condition (Dala [0012]).

With regards to Claims 9 and 16, Paradis in view of Dala discloses the claimed limitations as discussed above with regards to Claims 2 and 8 and 15, respectively.

With regards to Claims 10 and 17, Paradis in view of Dala discloses the claimed limitations as discussed above with regards to Claims 3 and 8 and 15, respectively.

With regards to Claims 12 and 19, Paradis in view of Dala discloses the claimed limitations as discussed above with regards to Claims 5 and 8 and 15, respectively.

Claim 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paradis in view of Seema Dala et al. (US 20130024382), hereinafter ‘Dala’.

With regards to Claim 7, Paradis as modified discloses the claimed invention as discussed in Claim 1.
However, Paradis does not specifically disclose storing temperature measurements in a database connected to a user electronic health record system.
Dala discloses storing temperature measurements in a database connected to a user electronic health record system (the relevant medical records transmitted to the physician's mobile device 120 [0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paradis in view of Dala to store temperature measurements in a database connected to a user electronic health record system (Such image optimization may enable a physician to view an accurate account of the transmitted images and perform measurements on any mobile device, even on mobile devices with suboptimal display resolution, Dala [0057]; the handheld device may include multiple types of alerts, including but not limited to audio alerts, mechanical (vibration) alerts, and visual or text alert messages displayed on the display screen. Such variety of alerts may be dependent upon the importance of the incoming message, Dala [0219]).

With regards to Claims 14 and 20, Paradis in view of Dala discloses the claimed limitations as discussed above with regards to Claims 7 and 8 and 15, respectively.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Peter Santa Maria et al. (US 9956113) discloses a method for maintaining and/or increasing body temperature of a patient may involve delivering heat to a first location on a limb of the patient. The method may further involve measuring a temperature of the patient, a temperature of a heat delivery device and/or an amount of compression applied to the patient. A method embodiment may optionally further involve adjusting at least one of the heat delivery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863